DETAILED ACTION 
The amendment submitted on April 9, 2021 has been entered.  Claims 1, 4, and 7-9 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on April 9, 2021 has been entered.  
Withdrawn Rejections 
The rejection of claims 1 and 4-6 under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (US 2017/0056421 A1) is withdrawn because the claims have been amended to exclude Bcl-2 inhibitors, such as ABT-263.  The rejection of claims 7-9 under 35 U.S.C. 103 as being prima facie obvious over Zhou and Frey (US 2009/0068155 A1) is likewise withdrawn.  The examiner further acknowledges that the amended claims now have written support in at least PCT/US2015/13387, filed January 28, 2015.  
Allowable Subject Matter 
It is the examiner’s impression that the prior art teaches away from the subject matter of claims 4 and 7-9.  See, e.g., Hartmann (Neurobiol. Dis. 10(1):28-32 (2002)), which discloses that there is a “protective role of Bcl-xL … in Parkinson’s disease” (see abstract), as well as Veech (J. Neurosci. Res. 61(6):693-700 (2002)), which discloses that “[a]ugmentation of … bcl-xL expression may delay neurodegeneration in PD [Parkinson’s disease].”  This is the opposite of the instant claims, which are directed to a Bcl-xL inhibitor, so the examiner finds that the instant claims are nonobvious.  In principle, claims 4 and 7-9 are therefore free of the prior art.  See, however, the rejections for indefiniteness and double patenting, below.  
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  The recitation of “the Bcl-2 … inhibitor” lacks antecedent basis and should be deleted in order to conform to the amendment made to the independent claim.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruncko (US 2010/‌0152183 A1).  
Bruncko discloses several Bcl-xL inhibitors (para. 2015) and their use in the treatment of Parkinson’s disease (para. 2081).  The mechanism of action recited in the claim is inherent in the teachings of Bruncko for substantially the same reasons discussed in detail in the prior action.  See MPEP 2112.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting pro-vided the reference application or patent either is shown to be commonly owned with the exam-ined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1, 4, and 7-9 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/584,638.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘638 
Response to Arguments 
Applicant acknowledges (see applicant’s Remarks, submitted April 9, 2021, at p. 5) this provisional rejection but asks that it be held in abeyance.  The application, however, appears to contain allowable subject matter, so the examiner suggests a terminal disclaimer.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628